Case 1:19-cv-05641-VSB Document 45-17 Filed 03/30/20 Page 1 of 2
FILED: NEW YORK COUNTY CLERK 02/20/2019 03:33 PM                             INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                1520   1:19-cv-05641-VSB Document 45-17 Filed 03/30/20 RECEIVED
                                                                        Page 2 ofNYSCEF:
                                                                                  2      02/20/2019




                                               1 of 1
